Title: Report on an Account of the Receipts and Expenditures of the United States for the Year 1792, 18 December 1793
From: Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury Department,December 18th, 1793.[Communicated on December 19, 1793]
Sir,
[To the Speaker of the House of Representatives]

I have the honor to transmit herewith, an account of the receipts and expenditures of the United States for the year 1792, pursuant to a resolution of the House of Representatives, of the 30th of December, 1791, accompanied with an explanatory letter to me, from the Comptroller of the Treasury.
I trust the House will consider the interruption to business, occasioned by the late calamity in this City, as a sufficient apology for the short delay which has attended the presenting of the statement.
With perfect respect, I have the honor to be,   Sir, Your most obedient Servant.

Alexander HamiltonSecretary of the Treasury.
The HonorableThe Speaker of the House of Representatives.

